The complaint alleged that certain dry goods were sold and delivered between October 6, 1896, and December 10, 1896, "to defendant and at his request; * * * said sale and delivery being to, and said request and the promise to pay therefor being made by the wife of defendant, defendant's agent." The answer denied the delivery of the merchandise at plaintiff's request; or that the defendant's wife was his agent, or had any authority to purchase the goods for him. When the trial was reached, the plaintiff's counsel, in his opening, stated that defendant and his wife had not been living together for some eight years prior to the sale of the goods. That fact was also testified to by defendant's wife, called as plaintiff's witness, and, further, she testified that during that period the defendant had been making her a monthly pecuniary allowance. After proving the delivery of the goods to the defendant's wife, plaintiff's counsel offered no evidence to prove any agency for, or authority from, the husband; but he sought, by the testimony of the wife, to show that the goods furnished were necessary for her use or comfort and that of her children. This testimony was excluded, upon the defendant's objection that the action was not brought to recover for "necessaries," but upon the idea of an agency in the wife to bind her husband.
At the conclusion of the plaintiff's case, a motion was made to amend the complaint, so as to allege that the goods were necessary for the defendant's wife and children; which was denied, upon the ground that it would change the cause of action. The defendant's motion for a dismissal of the complaint, upon the ground that no agency, either express or implied, had been established, was granted.
I do not see how Goodman v. Alexander is controlling. That was an action against the infant to whom the goods were sold.
The cause of action stated in this complaint was one depending upon the allegation of the agency of the defendant's *Page 441 
wife. That was the issuable fact and, if it could be established by evidence, the allegation was sufficient; within the requirement of the rule of pleading that the facts are to be stated, which call into operation the rules of law imposing a duty upon the defendant and the consequent liability for his default. No attempt, however, was made upon the trial to establish such an agency. No proof was excluded, which tended to show that the defendant's wife was, expressly or impliedly, authorized to contract for him. The evidence, which was excluded by the trial judge, was offered to show that the articles were necessary to her support and comfort, or to that of the children; with the view, presumably, of sustaining the right of the plaintiff to recover for supplying what the defendant was in duty bound to supply. That was quite a different theory of liability and one which was not suggested by the complaint. If the plaintiff's right of recovery rested upon such a ground, then it was incumbent upon him to state in his complaint the facts; in order that the defendant might be apprised of what he must meet upon the trial. To seek to charge a defendant with a liability for the acts of his agent is one thing and to seek to charge him with a liability arising out of his non-fulfillment of some social duty, or obligation, implied by the law, is another thing. They constitute different causes of action and necessitate different methods of proof. If, by resort to legal fictions, the wife may be regarded as her husband's agent and invested with an implied authority, as such, to bind him in contracting for necessaries, which he fails to supply, still, in such a case, the rules of pleading would not, in my judgment, be satisfied by stating the mere legal conclusion, without the facts from which it is asserted. But, as that fiction of agency, essentially, depends upon the cohabitation, or the living together, of the parties, it was, at once, destroyed by the statement of the plaintiff's counsel, upon the opening of the trial, that they had been separated for several years; a fact subsequently established by the plaintiff's proof. Therefore, the case was one where the plaintiff could not prove his allegation of an agency and, in lieu of *Page 442 
that, sought to recover upon another ground; namely the liability of a husband for necessaries supplied to his wife.
Whatever presumption of authority in the wife is to be inferred from cohabitation, her separation from her husband, necessarily, negatives that presumption. While they live together, when she purchases necessaries for herself, or family, the law will presume that she had the authority of her husband for doing it and she is privileged to pledge the credit of her husband. It is the cohabitation, or living together of the parties, in their marital relation, upon which the law founds the duty of the husband and, in the case of his neglect to perform it, sustains the right of another to recover for supplying necessaries to his wife. The principle is then applicable of an implied authority in her to bind her husband. (See Montague v. Benedict, 3 B.  C. 631; Blowers v. Sturtevant, 4 Denio, 46; Cromwell v.Benjamin, 41 Barb. 558; Eames v. Sweetster, 101 Mass. 78; Reeve's Domestic Relations [4th ed.], pp. 114, et seq.)
Whatever the implied authority of the wife to bind her husband in the purchasing of such necessaries as are reasonable, in view of her social status, or condition, the separation, or non-cohabitation, of the parties essentially changes the legal situation. If the separation is not due to her misconduct, the husband will continue to be bound to furnish her with those things, which are reasonably necessary for her, or their children, and, if he fails in that respect, she will be entitled to a general credit to that extent; but the theory, or implication, of any agency in her is negatived by the fact of the separation. If she is not expressly authorized, as any other person might be, to act as his agent; or, if her contracts are not recognized and ratified by him, his liability must rest upon a different ground. It must rest upon the duty which the law has always recognized as being imposed upon him, by virtue of their marital relation, to supply her with what she needs in her condition of life. His failure to perform that which law and duty require of him, confers upon her authority to act, to the extent that it may be necessary *Page 443 
to provide herself and her family with the reasonable necessaries of life.
In applying these principles to the case at bar, we see, in view of the separation of the defendant and his wife, that the presumption of any agency in her to make him liable upon her contracts for necessaries was negatived. She was in no sense his agent. If he was liable at all, it was because of a state of facts, which it was incumbent upon the plaintiff to allege. It is the office of the complaint to state concisely the facts constituting the plaintiff's cause of action, in order that the defendant may be prepared for the trial of the issue tendered. I think the trial judge committed no error in refusing to permit the plaintiff to amend his complaint and in nonsuiting him for failure of proof. However liberal the construction, which the Code of Procedure permits to be given to the pleadings, in the interest of substantial justice, the rule, that a party, who comes into court with one cause of action, cannot recover on another and different one, is unchanged. The power of the trial court to amend upon the trial is limited to a case where the amendment does not change, substantially, the claim or defense. (Code of Civ. Proc. secs. 519, 723; Southwick v. First Nat.Bank, 84 N.Y. 420; Reed v. McConnell, 131 ib. 425.) If the plaintiff's allegation is unproved in its entire scope, upon which he rested his right to recover, there is a failure of proof and no judgment in his favor could stand.
I think the judgment should be affirmed.
MARTIN, CULLEN and WERNER, JJ., concur with PARKER, Ch. J., for reversal; BARTLETT and VANN, JJ., concur with GRAY, J., for affirmance.
Judgment reversed, new trial granted, costs to abide event. *Page 444